DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2017/0222272) in view of Durkot et al. (US 2004/0197656).
Regarding claim 1, Takami et al. discloses in Figs 1-14, a method of manufacturing ([0287]) a nickel-zinc battery, comprising the steps of: preparing a laminated body ([0096], [0209]) of a positive electrode (ref 3), a porous ([0045]) negative electrode current collector ([0045]), and a separator (ref 5); accommodating the laminated body ([0096], [0209]) in a battery case (ref 2) with an electrolyte solution ([0032], [0047]) including zinc oxide dissolved therein ([0032], [0047]) to fabricate a battery assembly (ref 1); and subjecting ([0042], [0287]) the battery assembly (ref 1) to charging and discharging ([0042], [0287]), wherein the charging and discharging ([0287]) causes a negative electrode active material ([0042], [0287]) to be precipitated ([0042], [0287]), thereby supplying the negative electrode active material ([0042], [0287]) in the negative electrode current collector ([0045]).
Takami et al. does not explicitly disclose the battery is a zinc-nickel battery.
Durkot et al. discloses in Fig 1, a battery (ref 10) that is a zinc-nickel type battery ([0029]).  Zinc-Nickel batteries display enhanced capacity and discharge performance ([0029]).
Durkot et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.


Regarding claim 2, Takami et al. discloses all of the claim limitations as set forth above and also discloses the porous negative electrode current collector has a three-dimensional network structure ([0045]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takami et al. (US 2017/0222272) in view of Durkot et al. (US 2004/0197656) as applied to claim 1 above, and further in view of Fujita et al. (US 2010/0112449).
Regarding claim 3, Takami et al. discloses all of the claim limitations as set forth above and also discloses the porous negative electrode current collector ([0045]) comprises plated copper ([0045]) but does not explicitly disclose it is a nonwoven fabric.
Fujita et al. discloses in Figs 1-8, a battery ([0001]) including a negative electrode ([0056]) comprising a nonwoven fabric current collector ([0056]).  This configuration enhances strength while limiting weight of the electrode structure ([0056]).
Fujita et al. and Takami et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the copper plated current collector of Takami et al. as a nonwoven fabric maerial as disclosed by Fujita et al. to balance electrode strength versus weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Neudecker et al. (“‘Lithium‐Free’ Thin‐Film Battery with In Situ Plated Li Anode”) discloses a method of making a battery including forming an anode active material in situ (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725